Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David St. Martin on 6/14/2022.
The application has been amended as follows:
Please amend the paragraph at column 5, lines 59-67 of the specification as follows:
According to various exemplary embodiments, and as illustrated in FIGS. 4 and 5, the flange 104 of the second annular member 72 may have a recessed portion 112 and a raised portion 120. Compared to the raised[recessed] portion 120, the recessed portion 112 has a greater depth 116 from a top 128 of the second annular member 72 than the depth 132 of the raised portion. For example, and as illustrated, both the recessed portion 112 and the raised portion 120 extend [120] continuously and circumferentially.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
To reiterate, With respect to claim 1, the prior art does not teach nor render obvious a first annular member having a first annular sidewall and a first flange extending radially inwardly from the first annular sidewall;
a second annular member having a second annular sidewall and a second
flange extending radially outwardly from the second annular sidewall, a
diameter of the second annular sidewall being less than a diameter of the first annular
sidewall, the second annular member being positioned within the first annular member
whereby the first annular sidewall, the second annular sidewall, the first flange and the
second flange define together an annular chamber;
a bearing positioned within the annular chamber, the first annular sidewall
frictionally engaging a first race of the bearing and the second annular sidewall
frictionally engaging a second race of the bearing, whereby the second annular member
is freely rotatable relative to the first annular member;
wherein the first race is an outer race of the bearing;
wherein the second race is an inner race of the bearing;
wherein an inner surface of the first annular sidewall frictionally engages an
outer race of the bearing and the outer surface of the second annular sidewall
frictionally engages the inner race of the bearing; and
wherein the second annular member is swaged against the inner race.
wherein the second annular member is swaged against the inner race.
With respect to claim 10, the prior art does not teach nor render obvious a first annular member having a first annular sidewall and a first flange extending radially inwardly from the first annular sidewall;
a second annular member having a second annular sidewall and a second
flange extending radially outwardly from the second annular sidewall, a
diameter of the second annular sidewall being less than a diameter of the first annular
sidewall, the second annular member being positioned within the first annular member
whereby the first annular sidewall, the second annular sidewall, the first flange and the
second flange define together an annular chamber;
a handle member extending between opposing portions of the second annular
sidewall;
a bearing positioned within the annular chamber, the first annular sidewall
frictionally engaging a first race of the bearing and the second annular sidewall
frictionally engaging a second race of the bearing, whereby the second annular member
is freely rotatable relative to the first annular member; and
a third annular member dimensioned to be connected to the first annular
member, and a fourth annular member dimensioned to be connected to the second
annular member, wherein the second annular member and the fourth annular member
are, when connected together, sandwiching and holding together the bearing and the
first annular member, and wherein the third annular member and the first annular
member are, when connected together, sandwiching and holding the second annular
member.
With respect to claim 20, the prior art does not teach nor render obvious the method comprising providing a first annular member having a first annular sidewall and a first flange extending radially inwardly from the first annular sidewall;
providing a second annular member having a second annular sidewall and a
second flange extending radially outwardly from the second annular sidewall, a diameter of the second annular sidewall being less than a diameter of the first annular
sidewall;
attaching a handle member to opposing portions of the second annular sidewall;
inserting a bearing into the first annular member, whereby an inner surface of
the first annular sidewall frictionally engages an outer race of the bearing;
inserting the second annular member into the bearing, whereby an outer surface
of the second annular sidewall frictionally engages an inner race of the bearing; and
swaging the inner surface of the second sidewall of the second annular member
outwardly radially.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R TILL/Primary Examiner, Art Unit 3993     
                                                                                                                                                                                                   Conferees:	/rds/					/GAS/
		Russell Stormer			Gay Ann Spahn
		Primary Examiner			Supervisory Primary Examiner
		Art Unit 3993			Art Unit 3993